DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the candidate".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this term is intended to refer to “each candidate” disclosed earlier in the limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a candidate extractor”, “a semantic vector generator”, “a location vector generator”, and “a sorting unit”  in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1 and 11 recite: 
receiving an identification of an entity to be extracted from the document;
identifying candidates from the document, each candidate corresponding to a given element contained in the document and having a given location within the document;
embedding the candidates, thereby obtaining an embedding vector for each candidate;
for each candidate, comparing in a semantic space the respective embedding vector to previous embedding vectors associated with previous entity values previously chosen for the entity, thereby obtaining a first comparison result;
for each candidate, comparing in a pixel space the given location within the document of the candidate to a location associated with the previous entity values previously chosen for the entity, thereby obtaining a second comparison result;
sorting the candidates using the first and second comparison results obtained for each candidate, thereby obtaining sorted candidates; and
outputting the sorted candidates.


The claims relate to a human organizing of ideas. This reads on a human:
receiving from another human (e.g., verbally or written) a specific (or chosen) entity (e.g., name, address, brand, etc.);
identifying words in a written document along with their location in the document;
writing a list of a predetermined length (e.g., embedding) of said identified words;
for each word, comparing the list of words with a list of words related to the specified (or chosen) entity and write down comparison results (e.g., similarity of each word with the entity);
for each word, comparing the location of words with the location of the specified (or chosen) entity and write down comparison results (e.g., distance between the words and the entity);
ordering the words considering the similarity and the distance of the words compared with the entity;
writing down the ordered list.

This judicial exception is not integrated into a practical application because for example: claim 11 recites: “a candidate extractor”, “a semantic vector generator”, “a location vector generator”, and “a sorting unit.” While in [0118] of the as filed specification, it is specified that “The system 50 comprises a candidate generator 52, a semantic vector generator 54, a context vector generator 56, a location vector generator 58, a sorting unit 60 and a database 62.” Also, in [0045] of the as filed specification, “In the context of the present specification, "electronic device" is any computing apparatus or computer hardware that is capable of running software appropriate to the relevant task at hand. Thus, some (non-limiting) examples of electronic devices include general purpose personal computers (desktops, laptops, netbooks, etc.), mobile computing devices, smartphones, and tablets, and network equipment such as routers, switches, and gateways. It should be noted that an electronic device in the present context is not precluded from acting as a server to other electronic devices.”. Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 



With respect to claims 2 and 12, the claims recite: 
wherein said comparing the embedding vector to previous embedding vectors comprises comparing the embedding vector to an average value of the previous embedding vectors previously chosen for the entity.
The claims relate to a human organizing of ideas. This reads on a human:
for each word, comparing the list of words with the average (e.g., most frequently used word) of list of words related to the specified (or chosen) entity and write down comparison results (e.g., similarity of each word with the entity).
No additional limitations are present. 	
With respect to claims 3 and 13, the claims recite: 
wherein said comparing in the semantic space the embedding vector to previous embedding vectors previously chosen for the entity comprises determining a distance in the semantic space between the embedding vector and the average value.
The claims relate to a human organizing of ideas. This reads on a human:
for each word, comparing the list of words with the list of words related to the specified (or chosen) entity (e.g., distance or similarity) and write down comparison results (e.g., similarity of each word with the entity).
No additional limitations are present. 	

With respect to claims 4 and 14, the claims recite: 
wherein said determining the distance between the embedding vector and the average value is performed using a cosine similarity method.
The claims relate to a human organizing of ideas. This reads on a human:
for each word, comparing the list of words with the list of words related to the specified (or chosen) entity (e.g., using cosine similarity, predetermined known criteria) and write down comparison results (e.g., similarity of each word with the entity).
No additional limitations are present.

With respect to claims 5 and 15, the claims recite: 
wherein said comparing in the semantic space the embedding vector to previous embedding vectors previously chosen for the entity comprises comparing the embedding vector to a distribution of the previous embedding vectors previously chosen for the entity.
The claims relate to a human organizing of ideas. This reads on a human:
for each word, comparing (i.e., in terms of semantics/meaning/context) the list of words with the list of words related to the specified (or chosen) entity (e.g., defined as a probability distribution, list or table of pre-calculated by hand probability values of each word) and write down comparison results (e.g., similarity of each word with the entity).
No additional limitations are present.

With respect to claims 6 and 16, the claims recite: 
wherein said comparing the respective location to the location associated with the previous entity values previously chosen for the entity comprises comparing a location vector associated with the candidate to an average value of previous location vectors associated with the previous entity values previously chosen for the entity.
The claims relate to a human organizing of ideas. This reads on a human:
for each word, comparing the location of words with the average location (e.g., most common/probable location of a word) of the specified (or chosen) entity and write down comparison results (e.g., distance between the words and the entity);
No additional limitations are present.

With respect to claims 7 and 17, the claims recite: 
wherein said comparing the location vector associated with the candidate to the average value of the previous location vectors comprises determining a distance in the pixel space between the location vector and the average value of the previous location vectors.
The claims relate to a human organizing of ideas. This reads on a human:
for each word, comparing the location of words with the average location (e.g., most common/probable location of a word) of the specified (or chosen) entity and write down comparison results (e.g., distance in terms of pixel location(s) between the words and the entity);
No additional limitations are present.

With respect to claims 8 and 18, the claims recite: 
further comprising assigning a first weighting factor to the first comparison result and a second weighting factor to the second comparison result.
The claims relate to a human organizing of ideas. This reads on a human:
assigning a predetermined value to the first comparison result (related to the semantic/meaning/context of the words) and assigning another predetermined value to the second first comparison result (related to the location of the words)
No additional limitations are present.

With respect to claims 9 and 19, the claims recite: 
wherein:
said assigning the first weighting factor to the first comparison result comprises, for each candidate, multiplying a distance in the semantic space between the embedding vector and an average value of previous embedding vectors associated with the previous entity values previously chosen for the entity by the first weighting factor, thereby obtaining a first weighted value;
said assigning the second weighting factor to the second comparison result comprises for each candidate multiplying a distance in the pixel space between a location vector associated with the candidate and an average location of previous location vectors associated with the previous entity values previously chosen for the entity by the second weighting factor, thereby obtaining a second weighted value; and
said sorting being performed based on a sum of the first and second weighted value for each candidate.
The claims relate to a human organizing of ideas. This reads on a human:
assigning a predetermined value to the first comparison result (related to the semantic/meaning/context of the words) by manually (by pen and paper) multiplying a distance/semantic value of the list of words and the value for the average (e.g., most frequently used word) of list of words related to the specified (or chosen) entity and write down the result (i.e., first new weighted value); and 
assigning another predetermined value to the second first comparison result (related to the location of the words) by manually (by pen and paper) multiplying a distance/location value of the list of words and the value for the average location (e.g., most common/probable location of a word) of the specified (or chosen) entity and write down the result (i.e., second new weighted value).
No additional limitations are present.

With respect to claims 10 and 20, the claims recite: 
for each candidate, determining a context vector indicative of a local context for the candidate and comparing the context vector to previous context vectors associated with the previous entity values previously chosen for the entity, thereby obtaining a third comparison result, said sorting the candidates being further performed based on the third comparison result.
The claims relate to a human organizing of ideas. This reads on a human:
for each word, obtain (i.e., in terms of semantics/meaning/context) a list of words related to the list of words related to the specified (or chosen) entity and write down comparison results (e.g., similarity of each word with the entity); and ordering the list of words considering the comparison results (e.g., ascending, descending order).
No additional limitations are present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-7, 10-11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwantes et al. (US 20110184983 A1) further in view of Weegar et al. (Rebecka Weegar et al. 2015. Linking Entities Across Images and Text. In Proceedings of the Nineteenth Conference on Computational Natural Language Learning, pages 185–193, Beijing, China. Association for Computational Linguistics.; https://aclanthology.org/K15-1019/). 

As to independent claim 1, Kwantes et al.  teaches a method comprising:
1. A computer-implemented method for extracting information from a document (see ¶ [0008]: “The present invention relates to methods and devices for use in gathering and analyzing data from a corpus of documents...”), comprising:
receiving an identification of an entity to be extracted from the document (see ¶ [0008]: “A corpus of documents is initially scanned for words that qualify as entities according to user defined criteria.”);
identifying candidates from the document, each candidate corresponding to a given element contained in the document(see ¶ [0008] and [0031]: “[0008] …A corpus of documents is initially scanned for words [i.e., candidates, elements contained in documents] that qualify as entities according to user defined criteria. [0031] …Each word found in the document that conforms to the criteria for an entity is tracked.”);
embedding the candidates, thereby obtaining an embedding vector for each candidate (see ¶ [0065]: “[0065] To use LSA, after the scanning of each document for entities as mentioned above, semantic representations of each document are then created. This is done by: [0066] a) creating a matrix containing the frequency with which each unique word (i.e. words carrying semantic information and therefore not articles such as "the" or "and") occurs across all the documents in the corpus. …  [0068] c) apply Singular Value Decomposition (SVD) on the matrix to reduce the dimensionality of each word's vector; and [0069] d) When the original matrix is reconstructed using only the top 50-1000 singular values, each word's vector in the newly re-constructed (Term).times.(Document) matrix is now a semantic representation of that word from the corpus. A vector representation  for a particular document not appearing in the model's training corpus can therefore by created by simply summing together all the vectors for the words found in that document [i.e., embedding vector for each candidate (i.e., word)].”);
for each candidate, comparing in a semantic space the respective embedding vector to previous embedding vectors associated with previous entity values previously chosen for the entity, thereby obtaining a first comparison result (see ¶ [0083]: “… As an example, if a user wanted to search for entities connected to entity A by the concept of ROMANCE, the user would have to create/define the concept of romance. This is done by the user by entering words which he or she would consider as indicative or defining of the concept of romance. Thus, words or terms such as "marriage", "love", "boyfriend", "girlfriend", "significant other", and others would be entered by the user. Once the concept has been defined, the system would then retrieve the semantic vector for each of the words that were used to define the concept of "romance" [i.e., previously chosen entity]. These semantic vectors are then summed together and the resulting vector is the semantic vector for the concept of "romance". Then, the vector representation for each document that mentions entity A and at least one other entity is constructed and compared to the semantic vector for "romance" for similarity. If the similarity is at or above a certain threshold, then entity A and any other entity mentioned in that document are thus connected by the concept of "romance". Of course, if the similarity [i.e., first comparison result] between the semantic vector [i.e., semantic space] of the desired concept and the vector representation [i.e., embedding vector] of the document is below the threshold then, for that document, entity A and the other entities in the document are not connected by that concept.”);
sorting the candidates using the first (see Fig. 1 and ¶ [0086]: “Referring to FIG. 1, a screenshot of the user interface is illustrated. As can be seen, the entities are arranged in a spiral with the most important entity being placed at the center of the spiral. The rest of the entities are arranged throughout the spiral in descending importance. Thus, if one traverses the spiral from the center, the most important entity is at the center of the spiral, followed by the 2nd most important entity, then the 3rd most important entity, and so on.”);
outputting the sorted candidates (see Fig. 1 and ¶ [0086] citation as limitation above.).

However, Kwantes et al. does not explicitly teach, but Weegar et al. does teach:
each candidate having a given location within the document (see Fig. 1 and ¶ 1 of 2 An Example: “Figure 1 shows an example of an image from the Segmented and Annotated IAPR TC-12 data set (Escalantea et al., 2010). It has four regions labeled cloud, grass, hill, and river, and the caption: “a flat landscape with a dry meadow in the foreground, a lagoon behind it and many clouds in the sky” containing mentions of five entities that we identify with the words meadow, landscape, lagoon, cloud, and sky...”);
for each candidate, comparing in a pixel space the given location within the document of the candidate to a location associated with the previous entity values previously chosen for the entity, thereby obtaining a second comparison result (see ¶ 1 of 5.3 The Mapping Algorithm: “To associate the region [i.e., location] labels [i.e., candidate; word] of an image to the entities in its caption [location associated with the previous entity value], we mapped the label Li to the caption entity Ej that had the highest score with respect to Li [i.e., comparison between Li: region label and Ej: caption entity]” [i.e., pixel-space: segmented image (e.g., Fig. 1)]);
sorting the candidates using the (see ¶ 3 of 5.3 The Mapping Algorithm: “This results in an ordered list of entity candidates for each region. Table 2 shows the average ranks of the correct candidate for each of the scoring functions and the total number of correct candidates at different ranks.”); and
outputting the sorted candidates (see ¶ 3 of 5.3 The Mapping Algorithm citation as in limitation above.).
Kwantes et al. and Weegar et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al.  to incorporate the teachings of Weegar et al. of each candidate having a given location within the document; for each candidate, comparing in a pixel space the given location within the document of the candidate to a location associated with the previous entity values previously chosen for the entity, thereby obtaining a second comparison result; sorting the candidates using the 

As to independent claim 11, is similar to claim 1 above, therefore it is rejected for similar reasons as discussed above, in view of Kwantes et al. in combination with Weegar et al.
Kwantes et al. further teaches:
A system for extracting information from a document (see ¶ [0008]: “The present invention relates to methods and devices for use in gathering and analyzing data from a corpus of documents...), comprising:
a candidate extractor (see ¶ [0008] citation as above.) for:
receiving an identification of an entity to be extracted from the document (see ¶ [0008]: “A corpus of documents is initially scanned for words that qualify as entities according to user defined criteria.”); and 
identifying candidates from the document, each candidate corresponding to a given element contained in the document(see ¶ [0008] and [0031]: “[0008] …A corpus of documents is initially scanned for words [i.e., candidates, elements contained in documents] that qualify as entities according to user defined criteria. [0031] …Each word found in the document that conforms to the criteria for an entity is tracked.”);

a semantic vector generator (see ¶ [0083]: “Once semantic representations of each document can be created (by adding the vectors of each word in the document), the nature of the connections between entities can be queried.”) for generating: 
for each candidate, an embedding vector indicative of a meaning of the candidate (see ¶ [0083] as in limitation above.);
a sorting unit (see ¶ [0086]: “Referring to FIG. 1, a screenshot of the user interface is illustrated. As can be seen, the entities are arranged in a spiral with the most important entity being placed at the center of the spiral.”) for:
sorting the candidates based on a first comparison between the embedding vector of each candidate to previous embedding vectors associated with previous entity values previously chosen for the entity (see ¶ [0086] citation as above.) and 
outputting the sorted candidates (see ¶ [0086] citation as above.).

However, Kwantes et al. does not explicitly teach, but Weegar et al. does teach:
a location vector generator (see Fig. 1 and ¶ 1 of 2 An Example: “Figure 1 shows an example of an image from the Segmented and Annotated IAPR TC-12 data set (Escalantea et al., 2010). It has four regions labeled cloud, grass, hill, and river, and the caption: “a flat landscape with a dry meadow in the foreground, a lagoon behind it and many clouds in the sky” containing mentions of five entities that we identify with the words meadow, landscape, lagoon, cloud, and sky...”)  for:
generating for each candidate, a location vector indicative of a location of the candidate within the document (see Fig. 1 and ¶ 1 of 2 An Example citation as above.);
each candidate having a given location within the document (see Fig. 1 and ¶ 1 of 2 An Example: “Figure 1 shows an example of an image from the Segmented and Annotated IAPR TC-12 data set (Escalantea et al., 2010). It has four regions labeled cloud, grass, hill, and river, and the caption: “a flat landscape with a dry meadow in the foreground, a lagoon behind it and many clouds in the sky” containing mentions of five entities that we identify with the words meadow, landscape, lagoon, cloud, and sky...”);

a sorting unit see ¶ 3 of 5.3 The Mapping Algorithm: “This results in an ordered list of entity candidates for each region. Table 2 shows the average ranks of the correct candidate for each of the scoring functions and the total number of correct candidates at different ranks.”) for:
sorting the candidates based on a second comparison between the location vector of each candidate to previous location vectors associated with the previous entity values previously chosen for the entity (see ¶ 3 of 5.3 The Mapping Algorithm citation as above.), and for 
outputting the sorted candidates (see ¶ 3 of 5.3 The Mapping Algorithm citation as above.).
Kwantes et al. and Weegar et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al.  to incorporate the teachings of Weegar et al. of each candidate having a given location within the document; for each candidate, comparing in a pixel space the given location within the document of the candidate to a location associated with the previous entity values previously chosen for the entity, thereby obtaining a second comparison result; sorting the candidates using the candidate, thereby obtaining sorted candidates; and outputting the sorted candidates which provides the benefit of improving linking accuracy (8. Conclusion and Future Work of Weegar et al.).

Regarding claims 6 and 16, Kwantes et al.  in combination with Weegar et al. teach all of the limitations as in claims 1 and 11, above.
Weegar et al. further teaches:
wherein said comparing the respective location to the location associated with the previous entity values previously chosen for the entity comprises comparing a location vector associated with the candidate to an average value of previous location vectors associated with the previous entity values previously chosen for the entity (see ¶ 1 of 5.3 The Mapping Algorithm citation as in claim 1; 5.2 Statistical Associations: “We used three functions to reflect the statistical association [i.e., associated with average values] between an image label [i.e., associated with image regions and hence location] and an entity identifier: Co-occurrence counts; PMI (joint probability of occurrence); and t-score.”; and ¶ 3 of 5.3 The Mapping Algorithm: “We formed the Cartesian product of the image labels and the entity identifiers and, for each image region, we ranked the caption entities using the individual scoring functions. This results in an ordered list of entity candidates for each region. Table 2 shows the average ranks [i.e., average values] of the correct candidate for each of the scoring functions [i.e., Co-occurrence counts; PMI (joint probability of occurrence); and t-score] and the total number of correct candidates at different ranks.”).
Kwantes et al. and Weegar et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al.  to incorporate the teachings of Weegar et al. of wherein said comparing the respective location to the location associated with the previous entity values previously chosen for the entity comprises comparing a location vector associated with the candidate to an average value of previous location vectors associated with the previous entity values previously chosen for the entity which provides the benefit of improving linking accuracy (8. Conclusion and Future Work of Weegar et al.).

Regarding claims 7 and 17, Kwantes et al.  in combination with Weegar et al. teach all of the limitations as in claims 6 and 16, above.
Weegar et al. further teaches:
wherein said comparing the location vector associated with the candidate to the average value of the previous location vectors comprises determining a distance in the pixel space between the location vector and the average value of the previous location vectors (see 3. of 6.3 Pairing Features: “The distance between the segment pairs in the image divided into seven intervals with the distance between the caption  entities. We measured the distance in pixels since all the images have the same pixel dimensions.. […]”).
Kwantes et al. and Weegar et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al.  to incorporate the teachings of Weegar et al. of wherein said comparing the location vector associated with the candidate to the average value of the previous location vectors comprises determining a distance in the pixel space between the location vector and the average value of the previous location vectors which provides the benefit of improving linking accuracy (8. Conclusion and Future Work of Weegar et al.).

Regarding claims 10 and 20, Kwantes et al.  in combination with Weegar et al. teach all of the limitations as in claim 1, above.
Kwantes et al. further teaches:
further comprising for each candidate, determining a context vector indicative of a local context for the candidate and comparing the context vector to previous context vectors associated with the previous entity values previously chosen for the entity, thereby obtaining a third comparison result (see ¶ [0083]: “… As an example, if a user wanted to search for entities connected to entity A [i.e., previously chosen entity] by the concept of ROMANCE [i.e., local context], the user would have to create/define the concept of romance. This is done by the user by entering words which he or she would consider as indicative or defining of the concept of romance. Thus, words or terms such as "marriage", "love", "boyfriend", "girlfriend", "significant other", and others would be entered by the user. Once the concept has been defined, the system would then retrieve the semantic vector [i.e., context vector] for each of the words that were used to define the concept of "romance" [i.e., local context]. These semantic vectors are then summed together and the resulting vector is the semantic vector for the concept of "romance". Then, the vector representation for each document that mentions entity A and at least one other entity is constructed and compared to the semantic vector for "romance" for similarity. If the similarity is at or above a certain threshold, then entity A and any other entity mentioned in that document are thus connected by the concept of "romance". Of course, if the similarity [i.e., third comparison result] between the semantic vector of the desired concept and the vector representation of the document is below the threshold then, for that document, entity A and the other entities in the document are not connected by that concept.”), 
said sorting the candidates being further performed based on the third comparison result (see Fig. 1 and ¶ [0086]: “Referring to FIG. 1, a screenshot of the user interface is illustrated. As can be seen, the entities are arranged in a spiral with the most important entity being placed at the center of the spiral. The rest of the entities are arranged throughout the spiral in descending importance. Thus, if one traverses the spiral from the center, the most important entity is at the center of the spiral, followed by the 2nd most important entity, then the 3rd most important entity, and so on.”). 

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwantes et al. (US 20110184983 A1) further in view of Weegar et al. (Rebecka Weegar et al. 2015. Linking Entities Across Images and Text. In Proceedings of the Nineteenth Conference on Computational Natural Language Learning, pages 185–193, Beijing, China. Association for Computational Linguistics.; https://aclanthology.org/K15-1019/) as in claims 1 and 11 above, and further in view of Arfa et al. (US 10803248 B1).
Regarding claims 2 and 12, Kwantes et al.  in combination with Weegar et al. teach all of the limitations as in claims 1 and 11, above.
However, Kwantes et al.  in combination with Weegar et al. do not explicitly teach, but Arfa et al. does teach:
wherein said comparing the embedding vector to previous embedding vectors comprises comparing the embedding vector to an average value of the previous embedding vectors previously chosen for the entity (see Fig. 4 and Col. 12, lines 4-14: “(40)… As another example and not by way of limitation, the social-networking system 1860 may calculate an average vector 403 by taking a weighted average of word vectors 401 and 402 that correspond to ‘positivity’ and ‘breakfast.’ [i.e., average value of the previous embedding vectors previously chosen for the entity]. The social-networking system 1860 may select four word vectors [i.e., embedding vectors] 410, 420, 430, and 440 closest to the average vector 403  by comparing the calculated similarity metrics. The social-networking system 1860 may identify that word vectors 410, 420, 430, and 440 correspond to ‘motivation,’ ‘negativity,’ ‘brunch,’ and ‘positive’ by looking up the word vectors 410, 420, 430, and 440 in the table 101.”).
Kwantes et al. in combination with Weegar et al. and Arfa et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing and semantic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al. in combination with Weegar et al. to incorporate the teachings of Arfa et al. of wherein said comparing the embedding vector to previous embedding vectors comprises comparing the embedding vector to an average value of the previous embedding vectors previously chosen for the entity which provides the benefit of determining whether a campaign theme was decided suitably for a target audience and developing their promotional campaign further based on the words used (Col. 12, lines 33-36 of Arfa et al.).

Regarding claims 3 and 13, Kwantes et al.  in combination with Weegar et al. and Arfa et al. teach all of the limitations as in claims 2 and 12, above.
Arfa et al. further teaches:
wherein said comparing in the semantic space the embedding vector to previous embedding vectors previously chosen for the entity comprises determining a distance in the semantic space between the embedding vector and the average value (see Fig. 4 and Col. 12, lines 4-14 citations as above (… As another example and not by way of limitation, the social-networking system 1860 may calculate an average vector 403 by taking a weighted average of word vectors 401 and 402 that correspond to ‘positivity’ and ‘breakfast.’ [i.e., average value of the previous embedding vectors previously chosen for the entity].The social-networking system 1860 may select four word vectors [i.e., embedding vectors] 410, 420, 430, and 440 closest to the average vector 403  by comparing the calculated similarity metrics [i.e., associated with the distance (e.g., closeness) between embedding vectors and average value].) and Col. 3, lines 37-39: “A similarity metric [i.e., associated with the embedding vectors and average value] of two vectors may represent how the two corresponding n-grams are semantically similar [i.e., associated with a semantic space] to one another.”).
Kwantes et al. in combination with Weegar et al. and Arfa et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing and semantic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al. in combination with Weegar et al. to incorporate the teachings of Arfa et al. of wherein said comparing in the semantic space the embedding vector to previous embedding vectors previously chosen for the entity comprises determining a distance in the semantic space between the embedding vector and the average value which provides the benefit of determining whether a campaign theme was decided suitably for a target audience and developing their promotional campaign further based on the words used (Col. 12, lines 33-36 of Arfa et al.).

Regarding claims 4 and 14, Kwantes et al.  in combination with Weegar et al. and Arfa et al. teach all of the limitations as in claims 3, above.
Arfa et al. further teaches:
wherein said determining the distance between the embedding vector and the average value is performed using a cosine similarity method (see Fig. 4 and Col. 12, lines 4-14 citations as above ((… As another example and not by way of limitation, the social-networking system 1860 may calculate an average vector 403 by taking a weighted average of word vectors 401 and 402 that correspond to ‘positivity’ and ‘breakfast.’ [i.e., average value of the previous embedding vectors previously chosen for the entity].The social-networking system 1860 may select four word vectors [i.e., embedding vectors] 410, 420, 430, and 440 closest to the average vector 403  by comparing the calculated similarity metrics [i.e., associated with the distance (e.g., closeness) between embedding vectors and average value].) and Col. 12, lines 53-55: “…In particular embodiments, the similarity metric [i.e., associated with the embedding vectors and average value] is a cosine similarity…”).
Kwantes et al. in combination with Weegar et al. and Arfa et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing and semantic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al. in combination with Weegar et al. to incorporate the teachings of Arfa et al. of wherein said determining the distance between the embedding vector and the average value is performed using a cosine similarity method which provides the benefit of determining whether a campaign theme was decided suitably for a target audience and developing their promotional campaign further based on the words used (Col. 12, lines 33-36 of Arfa et al.).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwantes et al. (US 20110184983 A1) further in view of Weegar et al. (Rebecka Weegar et al. 2015. Linking Entities Across Images and Text. In Proceedings of the Nineteenth Conference on Computational Natural Language Learning, pages 185–193, Beijing, China. Association for Computational Linguistics.; https://aclanthology.org/K15-1019/) as in claims 1 and 11 above, and further in view of Zhang et al. (US 20210004437 A1).

Regarding claim 5 and 15, Kwantes et al.  in combination with Weegar et al. teach all of the limitations as in claim 1, above.
However, Kwantes et al.  in combination with Weegar et al. do not explicitly teach, but Zhang et al. does teach:
wherein said comparing in the semantic space the embedding vector to previous embedding vectors previously chosen for the entity comprises comparing the embedding vector to a distribution of the previous embedding vectors previously chosen for the entity (see ¶ [0081-0082]: “[0081] … For example, as illustrated in FIG. 5, the message element “Irridium” is placed/found in the vector space 509 according to the ontology it belongs to and/or its semantic similarity to other words or data points. After the placing or finding the message element “Irridium” in vector space, its closest neighbor is located and/or closest neighbor at a particular directional distance. As illustrated in the vector space 509, “reflective coating” and “lenses” are the closest neighbor in terms of distance. [0082]: This allows rows within the vector space to be normalized for summing to 1 to become a probability distribution. Words or vectors can be compared using their category distribution. .”).
Kwantes et al. in combination with Weegar et al. and Zhang et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing and semantic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al. in combination with Weegar et al. to incorporate the teachings of Zhang et al. of wherein said comparing in the semantic space the embedding vector to previous embedding vectors previously chosen for the entity comprises comparing the embedding vector to a distribution of the previous embedding vectors previously chosen for the entity which provides the benefit of improving prior art technologies by reducing memory consumption, causing better CPU performance ([0036] of Zhang et al.).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwantes et al. (US 20110184983 A1) further in view of Weegar et al. (Rebecka Weegar et al. 2015. Linking Entities Across Images and Text. In Proceedings of the Nineteenth Conference on Computational Natural Language Learning, pages 185–193, Beijing, China. Association for Computational Linguistics.; https://aclanthology.org/K15-1019/) as in claims 1 and 11 above, and further in view of Jang (US 20180293215 A1).

Regarding claims 8 and 18, Kwantes et al.  in combination with Weegar et al. teach all of the limitations as in claim 1 and 11, above.
Weegar et al. further teaches:
assigning a second weighting factor to the second comparison result (see ¶ 3 of 5.1 Semantic Distance: “Finally, we computed a 250 × 2216 matrix containing the similarity scores [i.e., second weighting factor] for each (image label, entity identifier) pair [i.e., second comparison result] for each of the WS4J semantic similarity metrics.”).
Kwantes et al. and Weegar et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al.  to incorporate the teachings of Weegar et al. of assigning a second weighting factor to the second comparison result which provides the benefit of improving linking accuracy (8. Conclusion and Future Work of Weegar et al.).

However, Kwantes et al.  in combination with Weegar et al. do not explicitly teach, but Jang does teach:
assigning a first weighting factor to the first comparison result  (see ¶ [0130]: “A different weighting value is assigned when a keyword matches and when the keyword is a synonym, and a different weighting value may be assigned to the similarity [i.e., first comparison result] to a keyword set and to the similarity to an extended keyword set.”). 
Kwantes et al. in combination with Weegar et al. and Jang considered to be analogous to the claimed invention because they are in the same field of endeavor in data/entity processing and semantic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwantes et al. in combination with Weegar et al. to incorporate the teachings of Jang of assigning a first weighting factor to the first comparison result which provides the benefit of enhancing the efficiency of analyzing the similarity ([0136] of Jang).
Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Kwantes et al. in combination with Weegar et al. and Jang teach all of the limitations as in claims 8 and 18, above.
Regarding claims 9 and 19, however Kwantes et al. in combination with Weegar et al. and Jang fail to teach:
wherein:
said assigning the first weighting factor to the first comparison result comprises, 
for each candidate, multiplying a distance in the semantic space between the embedding vector and an average value of previous embedding vectors associated with the previous entity values previously chosen for the entity by the first weighting factor, thereby obtaining a first weighted value ;
said assigning the second weighting factor to the second comparison result comprises for each candidate multiplying a distance in the pixel space between a location vector associated with the candidate and an average location of previous location vectors associated with the previous entity values previously chosen for the entity by the second weighting factor, thereby obtaining a second weighted value; and
said sorting being performed based on a sum of the first and second weighted value for each candidate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

08/26/2022